17-4096
Salat Suraw Abdi v. Merrick B. Garland

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
2nd day of April, two thousand twenty-one.

Present:         DENNIS JACOBS,
                 ROSEMARY S. POOLER,
                 RAYMOND J. LOHIER, JR.,
                           Circuit Judges.

_____________________________________________________


SALAT SURAW ABDI, AKA SALAT DHERE,

                                  Petitioner,

                          v.                                                           17-4096-ag

MERRICK B. GARLAND,
UNITED STATES ATTORNEY GENERAL, 1

                        Respondent.
_____________________________________________________

Appearing for Petitioner:         TIMOTHY W. HOOVER, Hoover & Durland LLP, Buffalo, NY.

Appearing for Respondent:         JEFFREY A. HALL, Counsel; Stephen J. Flynn, Assistant Director;
                                  Jeffrey Meyer, Trial Attorney, Office of Immigration Litigation
                                  United States Department of Justice, Washington, DC.

1
 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
substituted as Respondent.
       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that this petition for review of a Board of Immigration Appeals (“BIA”)
decision be and it hereby is GRANTED.

       Petitioner Salat Suraw Abdi, a native and citizen of Somalia, seeks review of the
December 7, 2017 decision of the BIA affirming a July 11, 2017 decision of an Immigration
Judge (“IJ”) denying Abdi’s application for asylum, withholding of removal, and relief under the
Convention Against Torture (“CAT”), and denying in the first instance his motion to remand. In
re Salat Suraw Abdi, No. A209 991 745 (B.I.A. Dec. 7, 2017), aff’g No. A209 991 745 (Immig.
Ct. Batavia July 11, 2017). We assume the parties’ familiarity with the underlying facts and
procedural history.

        Under the circumstances of this case, we review the IJ’s decision as supplemented by the
BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). As an initial matter, contrary
to the government’s contention, Abdi did not waive challenges to the agency’s conclusions that
he failed to establish that the terrorist group al-Shabaab persecuted him in the past or would
likely torture him in the future. Abdi challenges the agency’s reasons for those determinations—
specifically, its corroboration and acquiescence findings.

        The applicable standards of review are well established. See 8 U.S.C. § 1252(b)(4)(B);
Wei Sun v. Sessions, 883 F.3d 23, 27 (2d Cir. 2018). To establish eligibility for asylum and
withholding of removal, an applicant must demonstrate past persecution or a well-founded fear
or likelihood of future persecution “on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 C.F.R. § 1208.13(b); see also id. at § 1208.16(b).
CAT relief requires applicants to show that they would more likely than not be tortured, but it
does not require a nexus to any ground. See id. § 1208.16(c)(2). The agency erred in denying
asylum, withholding of removal, and CAT relief because it failed to consider Abdi’s evidence
that Habar Gidir clan members may have had mixed motives for targeting him, and his evidence
that the Somali government may be unable to protect him from torture. The agency did not err in
its determination that Abdi failed to adequately corroborate his claim that al-Shabaab had killed
his father and threatened to kill the rest of the family on account of their Sufi faith. The BIA did
not err in denying Abdi’s motion for remand.

        1. As to whether the feared harm from members of the Habar Gidir clan is on account of
a protected ground, the agency did not consider the possibility of a mixed motive. Asylum and
withholding of removal “may be granted where there is more than one motive for mistreatment,
as long as at least one central reason for the mistreatment is on account of a protected ground.”
Acharya v. Holder, 761 F.3d 289, 297 (2d Cir. 2014) (citation and internal quotation marks
omitted). The agency concluded that members of the Habar Gidir clan targeted Abdi’s family
over a land dispute and in revenge for his brother’s accidental killing of a member of that clan
rather than on account of a protected ground. However, the agency failed to consider whether
Abdi’s family was also targeted by reason of membership in a minority clan. See id. at 298–99.
The country conditions evidence reflects that minority clans are targeted for abuse, particularly
over resources, and that clans commit revenge killings.




                                                 2
         2. The agency found that Abdi failed to demonstrate the government acquiescence
required to sustain a CAT claim. Torture is “‘any act by which severe pain or suffering, whether
physical or mental, is intentionally inflicted on a person’ . . . by or acquiesced in by government
actors.” Pierre v. Gonzales, 502 F.3d 109, 114, 118 (2d Cir. 2007) (quoting 8 C.F.R.
§ 208.18(a)(1)) (citing CAT art. 1). “[T]orture requires only that government officials know of
or remain willfully blind to an act and thereafter breach their legal responsibility to prevent it.”
Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004). “Where a government contains officials
that would be complicit in torture, and that government, on the whole, is admittedly incapable of
actually preventing that torture, the fact that some officials take action to prevent the torture [is] .
. . neither inconsistent with a finding of government acquiescence nor necessarily responsive to
the question of whether torture would be ‘inflicted by or at the instigation of or with the consent
or acquiescence of a public official or other person acting in an official capacity.’” De La Rosa
v. Holder, 598 F.3d 103, 110 (2d Cir. 2010) (quoting CAT art. 1). “A private actor’s behavior
can constitute torture under the CAT without a government’s specific intent to inflict it if a
government official is aware of the persecutor’s conduct and intent and acquiesces in violation of
the official’s duty to intervene.” Pierre, 502 F.3d at 118.

        The agency did not decide whether the harms that al-Shabaab and members of the Habar
Gidir clan might inflict would amount to torture; the agency denied CAT relief on the sole basis
that the Somali government would not acquiesce. That conclusion was not adequately explained.
See Poradisova v. Gonzales, 420 F.3d 70, 77 (2d Cir. 2005) (“[W]e require a certain minimum
level of analysis from the IJ and BIA opinions . . . if judicial review is to be meaningful.”). The
IJ observed that though al-Shabaab committed violence throughout Somalia, Somali security
forces are engaged in a campaign to defeat al-Shabaab, and that there was no evidence that the
government would acquiesce in torture by members of the majority Habar Gidir clan. That
ruling did not consider evidence that al-Shabaab maintains control and effectively operates as the
government in central and southern Somalia, that Somali security forces often fail to prevent or
respond to violence, that clan violence over resources and for revenge occurs throughout the
country, and that government authorities do not punish military or police officials who
committed clan violence. See De La Rosa, 598 F.3d at 110; see also Scarlett v. Barr, 957 F.3d
316, 335–36 (2d Cir. 2020) (remanding for the agency to consider how a government’s inability
to protect “might translate to identifying government acquiescence in torture under the CAT”).
Further, Abdi asserted in his credible fear interview and asylum application that the police did
not act on his reports of threats from Habar Gidir because they were Habar Gidir members. The
IJ failed to develop the record and question Abdi about this aspect of his claim. See Islam v.
Gonzales, 469 F.3d 53, 55 (2d Cir. 2006) (providing that an IJ has an “obligation to establish and
develop the record”).

        3. Although it is a somewhat close call, we conclude that the agency did not err in its
determination that Abdi failed to adequately corroborate his claim that al-Shabaab had killed his
father and threatened to kill the rest of the family on account of their Sufi faith. “The testimony
of the applicant may be sufficient to sustain the applicant’s burden without corroboration, but
only if the applicant satisfies the trier of fact that the applicant’s testimony is credible, is
persuasive, and refers to specific facts sufficient to demonstrate that the applicant is a refugee.”
8 U.S.C. § 1158(b)(1)(B)(ii); see also Wei Sun, 883 F.3d at 28. Here, the IJ never explicitly
made an adverse credibility finding. As the BIA acknowledged, Abdi is therefore entitled to a



                                                   3
presumption of credibility on appeal. See 8 U.S.C. § 1158(b)(1)(B)(iii). As a result of that
presumption of credibility, the IJ must “explain specifically . . . why it is reasonable under the
BIA’s standards to expect such corroboration,” and “why [Abdi’s] proffered explanations for the
lack of such corroboration are insufficient.” Diallo v. I.N.S., 232 F.3d 279, 290 (2d Cir. 2000).
“Where the trier of fact determines that the applicant should provide evidence that corroborates
otherwise credible testimony, such evidence must be provided unless the applicant does not have
the evidence and cannot reasonably obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii). “[I]n
circumstances where the Immigration Judge determines that specific corroborating evidence
should have been submitted, the applicant should be given an opportunity to explain why he
could not reasonably obtain such evidence. . . . The Immigration Judge . . . should clearly state
for the record whether the explanation is sufficient.” Matter of L-A-C-, 26 I. & N. Dec. 516, 521–
22 (B.I.A. 2015); see also Wei Sun, 883 F.3d at 31.

        Asked why he provided no corroborating evidence from Somalia, Abdi claimed that
officials were not issuing death certificates at the time of his father’s murder by al-Shabaab and
that he was unable to gather evidence while in U.S. immigration detention, particularly given
that his family was displaced in Somalia and he was unsure of their whereabouts. It is true that
the IJ could have more explicitly explained why such corroboration was required and why
Abdi’s reasons for not providing the requested documents were insufficient. These more explicit
explanations would have made it easier for us to review Abdi’s petition. Nevertheless, on this
record the IJ sufficiently explained that Abdi’s reasons were insufficient because Abdi remained
in Somalia for about a year after his father’s death, followed by about two years in Angola and a
journey through multiple countries on his way to the United States. And the BIA added that a
death certificate that Abdi newly submitted is dated “01/06/2014,” which predates Abdi’s
departure from Somalia in August 2014. The agency thus properly concluded that Abdi’s
testimony, corroborated only by generalized country conditions evidence, was insufficient to
support the asserted nexus. See Wei Sun, 883 F.3d at 27 (“We . . . treat factual findings as
‘conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.’”
(quoting 8 U.S.C. § 1252(b)(4)(B)).

        4. We review the BIA’s denial of a motion to remand for abuse of discretion. Li Yong
Cao v. U.S. Dep’t of Just., 421 F.3d 149, 157 (2d Cir. 2005). “An abuse of discretion may be
found in those circumstances where the Board’s decision provides no rational explanation,
inexplicably departs from established policies, is devoid of any reasoning, or contains only
summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or
capricious manner.” Kaur v. BIA, 413 F.3d 232, 233–34 (2d Cir. 2005) (citation omitted). “A
motion to remand that relies on newly available evidence is held to the substantive requirements
of a motion to reopen.” Li Yong Cao, 421 F.3d at 156. A movant seeking remand for
consideration of new evidence must present “material, previously unavailable evidence.” Id.

        The BIA declined to remand for consideration of Abdi’s additional evidence because
Abdi’s motion did not meaningfully explain why the evidence was previously unavailable. The
BIA acknowledged Abdi’s explanation—such documents were not being produced at the time of
his father’s death, and he was unsure of his displaced family’s whereabouts. The BIA found this
explanation insufficient because some of the newly submitted documents were dated 2014 or




                                                4
earlier—before Abdi left Somalia. The BIA provided a rational explanation for its decision and
therefore did not abuse its discretion.

        5. Abdi filed a motion, which we granted, “to receive and consider six additional
documents in adjudicating the petition for review.” Pet’r’s Mot., May 28, 2019, Docket No. 106.
Because we remand based on the record below, it is not necessary for us to consider the extra-
record evidence that Abdi has submitted. On remand, the agency may consider the authenticity
of these documents and whether their authenticity bears upon credibility.

    For the foregoing reasons, the petition for review is GRANTED, the BIA’s decision is
VACATED, and the case is REMANDED for further proceedings.


                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




                                               5